UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7478


ROLAND MATHIS,

                     Plaintiff - Appellant,

              v.

WARDEN JOEL ZIEGLER; WARDEN COAKLEY; WARDEN D. L. YOUNG;
DHO MS. LESLIE; UNIT MANAGER MS. E. STENNETT; UNIT MANAGER
MR. SNOW; COUNSELOR R. HAWKINS; COUNSEL MR. GRIMES; CASE
MANAGER M. FOWLER; CASE MANAGER MS. E. STOCK; OFFICER E.
HARVEY; LIEUTENANT FELTS; SECRETARY MS. HUNTER; RN MR. ROSE;
OFFICER PETRY; OFFICER BRAGG; OFFICER ZIMMERMAN; OFFICER
ERSKINE; P. A. ELLIS; DR. EDWARDS; DR. ZAHIR; RDAP MR. CARNELL;
EDUCATION MR. STEVENS; DR. HALL; OFFICER W. COOLEY; MAIL
ROOM STAFF,

                     Defendants - Appellees,

              and

P. A. HUTCHISON; OFFICER WILLIAMS; OFFICER JAMES,

                     Defendants.



Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. Frank W. Volk, District Judge. (5:18-cv-01111)


Submitted: January 4, 2022                                     Decided: February 8, 2022


Before AGEE and RICHARDSON, Circuit Judges, and FLOYD, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Roland Mathis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Roland Mathis appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing Mathis’ action filed pursuant to Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). Limiting our review

to issues raised in the informal brief, see 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d

170, 177 (4th Cir. 2014), we have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order. See Mathis v. Ziegler, No. 5:18-cv-01111

(S.D.W. Va. Aug. 28, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             3